Citation Nr: 0909680	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-17 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The appellant is the surviving spouse of the Veteran who is 
reported to have had active service from December 1942 to 
November 1945, and was awarded, among other medals, a Purple 
Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee, denying the claimant's claim of service 
connection for cause of the Veteran's death.  


FINDINGS OF FACT

1.  The record reflects that the Veteran died in May 2006.  
The death certificate lists respiratory failure as the 
immediate cause, with underlying causes recorded as chronic 
obstructive pulmonary disease (COPD) and pneumonia.  

2.  At the time of the Veteran's death, the Veteran was 
service connected for post-traumatic stress disorder (PTSD), 
rated as 70 percent disabling, peripheral vascular disease of 
the right lower extremity, rated as 40 percent disabling, 
hearing loss, rated as 30 percent disabling, tinnitus, rated 
as 10 percent disabling, a gunshot wound (GSW) to the right 
knee with arthritis, rated as 30 percent disabling, a right 
tibial nerve lesion, rated as 10 percent disabling, and 
scars, rated as noncompensable.  

3.  An April 2007 private medical opinion opines that the 
Veteran's service-connected disabilities, including his 
peripheral vascular disease of the right lower extremity and 
GSW to the right knee with arthritis, contributed to his COPD 
and pneumonia.

4.  The COPD and pneumonia implicated in the Veteran's death 
has been etiologically related to the Veteran's service-
connected disabilities.

5.  The death of the Veteran was causally related to service-
connected disability.


CONCLUSION OF LAW

The Veteran's service-connected disabilities contributed 
substantially and materially to cause the Veteran's death.  
38 U.S.C.A. §§ 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) (VCAA), and that as a result of the Board 
decision to grant the benefits sought, any lack of notice 
and/or development under the VCAA cannot be considered 
prejudicial to the appellant, and remand for such notice 
and/or development would be an unnecessary use of VA time and 
resources.

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
the veteran's death.  38 C.F.R. § 3.312(a) (2008).  For a 
service-connected disability to be the principle cause of 
death it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b) (2008).

For a service-connected disability to be a contributory cause 
of death it must have contributed substantially or 
materially, and combined to cause death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(c)(1) (2008).  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  "Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death."  38 C.F.R. § 3.312(c)(3) (2008).

Generally, minor service-connected disabilities, particularly 
those of a static nature, or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. § 
3.312(c)(2) (2008).  "There are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) 
(2008).

The record reflects that the Veteran died in May 2006.  The 
death certificate lists respiratory failure as the immediate 
cause, with underlying causes recorded as COPD and pneumonia.  

At the time of the Veteran's death, the Veteran was service 
connected for PTSD, rated as 70 percent disabling, peripheral 
vascular disease of the right lower extremity, rated as 40 
percent disabling, hearing loss, rated as 30 percent 
disabling, tinnitus, rated as 10 percent disabling, a GSW to 
the right knee with arthritis, rated as 30 percent disabling, 
a right tibial nerve lesion, rated as 10 percent disabling, 
and scars, rated as noncompensable.  

The primary issue in the case is whether the Veteran's 
service-connected disabilities, including his peripheral 
vascular disease of the right lower extremity and GSW to the 
right knee with arthritis, were in any way responsible for 
his death.

As was noted above, the death certificate lists COPD and 
pneumonia as underlying causes of the Veteran's death.

In addition, the record contains an April 2007 private 
medical opinion from Dr. C.R., a physician who had been a 
treating physician of the Veteran for over ten years, which 
notes that the quality of life had deteriorated significantly 
for the Veteran in the several years preceding his death 
related to his service-connected severe arthritis, peripheral 
vascular disease, and claudication, and that the inactivity 
related to such disability directly led to his worsening COPD 
and pneumonia, and decreased his ability to overcome his 
pneumonia.  Dr. C. R. further opined that the Veteran's death 
was directly related to his service-connected problems.  The 
Board further notes that there is no medical opinion evidence 
that contradicts the above-noted opinion.  The Board 
additionally observes that while the RO has articulated 
various reasons why the above-noted opinion is deficient or 
should otherwise be discounted, once a medical opinion linked 
the cause of death to service-connected disability, the Board 
finds that only contrary competent evidence could supply a 
basis to deny the claim.

Thus, in view of the provisions of 38 C.F.R. § 3.310(a) 
(2008), and resolving all reasonable doubt in the appellant's 
favor, the Board finds that the medical evidence is 
sufficient to demonstrate that the Veteran's death which was 
the result of respiratory failure and underlying causes of 
COPD and pneumonia was associated with his service-connected 
disabilities, to include peripheral vascular disease of the 
right lower extremity and GSW of the right knee with 
arthritis, as there is no medical evidence on point to the 
contrary.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.  


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


